

	

		III 

		109th CONGRESS

		1st Session

		S. CON. RES. 20

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Cochran (for himself

			 and Mr. Lautenberg) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		CONCURRENT RESOLUTION

		Expressing the need for enhanced public

		  awareness of traumatic brain injury and support for the designation of a

		  National Brain Injury Awareness Month.

	

	

		

			Whereas traumatic brain

			 injury is a leading cause of death and disability among children and young

			 adults in the United States;

		

			Whereas at least 1,400,000

			 people in the United States sustain a traumatic brain injury each year;

		

			Whereas each year, more than

			 80,000 people in the United States sustain permanent life-long disabilities

			 from a traumatic brain injury, that can include the serious physical,

			 cognitive, and emotional impairments;

		

			Whereas every 21 seconds, a

			 person in the United States sustains a traumatic brain injury;

		

			Whereas at least 5,300,000

			 people in the United States currently live with permanent disabilities

			 resulting from a traumatic brain injury;

		

			Whereas most cases of

			 traumatic brain injury are preventable;

		

			Whereas traumatic brain

			 injuries cost the Nation $56,300,000,000 annually;

		

			Whereas the lack of public

			 awareness is so vast that traumatic brain injury is known in the disability

			 community as the Nation’s silent epidemic;

		

			Whereas the designation of a

			 National Brain Injury Awareness Month will work toward enhancing public

			 awareness of traumatic brain injury; and

		

			Whereas the Brain Injury

			 Association of America has recognized March as Brain Injury Awareness Month:

			 Now, therefore, be it

		

	

		

			That Congress—

			

				(1)

				recognizes the life-altering

			 impact traumatic brain injury may have both on people living with the resultant

			 disabilities and on their families;

			

				(2)

				recognizes the need for

			 enhanced public awareness of traumatic brain injury;

			

				(3)

				supports the designation of

			 an appropriate month as National Brain Injury Awareness Month; and

			

				(4)

				encourages the people of the

			 United States to observe National Brain Injury Awareness Month with appropriate

			 programs and activities.

			

